Citation Nr: 0517238	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had 20 years active duty service between July 
1942 and June 1967.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in February 2004.  In 
February 2004, the veteran requested a Board hearing, but he 
subsequently withdrew his request in April 2005.        


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, and his current right ear hearing loss is not 
causally related to any incident of his active duty service.  

2.  Tinnitus was not manifested during the veteran's active 
duty service and his current tinnitus is not causally related 
to any incident of his active duty service


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2004). 

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1331, 5107 (West 2002); 38 C.F.R. § 3.303, (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2002 and January 2005 VCAA letters and the statement of the 
case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the October 2002 VCAA 
letter the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Most of the required information was 
provided prior to promulgation of the rating action on appeal 
and the final deficiency was cured by the January 2005 
letter.  The RO has provided notice to the claimant as to 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the January 2005 VCAA letter 
specifically notified the appellant that he should submit any 
pertinent evidence in his possession which satisfies the 
requirements of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the veteran and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In February 2005, the veteran indicated that he had 
no additional evidence to submit in support of his claims.  
The Board finds that no further action is required by VA to 
assist the veteran with the claims.


Criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90  
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§  
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary 
for Health held in an October 4, 1995, memorandum opinion 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board first notes that VA audiometric examination in 
November 2002 does show that the veteran has current right 
ear hearing loss disability as defined by 38 C.F.R. § 3.385.  
Additionally, tinnitus was diagnosed at the same time.  The  
underlying question in this appeal is not whether the veteran 
currently has hearing loss disability and/or tinnitus, but 
whether either disability is causally related to his active 
duty service.  

The service medical records do not demonstrate the presence 
of tinnitus or right hearing loss for VA purposes.  



In August 1952, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
5


In March 1959, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
Tinnitus was denied at this time.


In September 1964, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
15
25


In April 1965, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
10
20
30




In July 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
25


In December 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
25
Mild bilateral high frequency hearing loss was noted.  

In January 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
25

The Board also noted that whispered voice and spoken voice 
testing conducted in July 1950, August 1952, December 1952, 
and May 1954 where all determined to be 15/15.

The first post-service ear examination was conducted in March 
1982 when right ear hearing loss for VA purposes was present.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
--
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Periodic tinnitus was reported.   
The assessment was mild to severe high frequency sensory 
neuro hearing loss bilaterally.  The right ear hearing loss 
was not linked to active duty, however.  

In November 2002, the RO scheduled the veteran for a VA 
examination to determine the etiology of his right ear 
hearing loss and tinnitus.  At that time, the veteran 
reported that he had a fifteen year history of working with 
military jets during which he wore hearing protection.  
Following retirement, he had occasional noise exposure while 
working at Convair.  He denied recreational noise exposure.  
He reported that he had spells of tinnitus occurring once per 
week lasting for minutes.  The tinnitus reportedly began two 
years prior.  The examiner opined that the tinnitus was most 
likely presbycusis based on the time of its onset.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The diagnosis was mild to 
moderately severe sensory neural hearing loss with good word 
recognition ability.  The examiner opined that the tinnitus 
and hearing loss were not due to the veteran's military 
service.  The examiner based his opinion on the fact that 
several in-service hearing tests demonstrated a progressive 
hearing loss in the left ear with little or no changes in the 
right ear.  With regard to tinnitus, the examiner noted that 
it did not begin until two years prior and therefore could 
not be based on military service which ended years prior.  

While the Board concedes that the veteran had noise exposure 
during active duty as demonstrated by the grant of service 
connection for left ear hearing loss and that he has current 
right ear hearing loss for VA purposes, the claim must be 
denied as there is no competent evidence linking the current 
right ear hearing loss to the veteran's active duty service.  
The only evidence of record which links right ear hearing 
loss to the veteran's active duty service in any way is the 
veteran's own allegations.  The veteran, however, is a lay 
person.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of right ear hearing loss is without probative 
value.

There is competent evidence weighing against the claim.  The 
examiner who conducted the November 2002 VA examination 
determined that the current right ear hearing loss was not 
due to the veteran's active duty service.  This opinion was 
based on a physical examination of the veteran as well as a 
review of all the evidence in the claims file.  The examiner 
provided a rationale for the opinion which the Board finds no 
reason to discount.  The Board therefore finds the evidence 
competent and probative.  Service connection is not warranted 
for right ear hearing loss.  

The Board further finds that service connection is not 
warranted for tinnitus.  There is no evidence demonstrating 
the presence of tinnitus during active duty and the veteran 
has not alleged such fact pattern.  The first evidence of 
tinnitus was included in the report of the March 1982 VA 
examination when the disability was reported to be present 
intermittently on a bilateral basis.  This is approximately 
15 years after the veteran's discharge from active duty.  In 
November 2002, the veteran reported that his tinnitus began 
two years prior.  Regardless of whether the disability began 
in 1982 or 2002, it's inception was significantly after the 
veteran's discharge from active duty and has not been linked 
back to active duty by competent evidence of record.  The 
only competent evidence which provides an opinion as to the 
etiology of the tinnitus is included in the report of the 
November 2002 VA examination which determined that there was 
no causal link to active duty.  As noted above, this opinion 
was based on a physical examination of the veteran as well as 
a review of all the evidence in the claims file.  The 
examiner provided a rationale for the opinion which the Board 
finds no reason to discount.  The Board therefore finds the 
evidence competent and probative.  The only evidence of 
record which links the currently existing tinnitus to the 
veteran's active duty service in any way is the veteran's own 
allegations.  The Board finds the veteran is not competent to 
provide an opinion as to the etiology of his tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)..  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for either the of the issues currently before the 
Board.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied as to both issues.  




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


